Citation Nr: 1715195	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus with associated plantar fasciitis and degenerative changes for the period prior to April 8, 2016, and in excess of 50 percent thereafter. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that continued a rating of 30 percent for service-connected bilateral pes planus with associated plantar fasciitis and degenerative changes.

In October 2015, the Board remanded the claim of entitlement to increased rating in excess of 30 percent for additional development.  The claim now returns to the Board for further appellate review.

A May 2016 rating decision granted a higher 50 percent rating for bilateral pes planus with associated plantar fasciitis and degenerative changes, effective April 8, 2016.  While the RO has assigned a higher, staged rating for the Veteran's service-connected disability, this increase does not represent the maximum rating available for the entire appellate period.  Therefore, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board finds that the issue of entitlement to a TDIU is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, at the most recent VA examination in April 2016, the Veteran reported that he previously worked as a contractor and left work in 2008 due to the economic crash. However, the Veteran reported that he now is unable to work as a contractor due to his inability to stand or walk for prolonged periods of time.  Thus, the Board finds that the record reasonable raises the claim for a TDIU due to the Veteran's service-connected disability, and the issue of entitlement to a TDIU claim is within the jurisdiction of the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to April 8, 2016, the Veteran's bilateral pes planus disability is manifested by no more than severe bilateral pes planus with objective evidence of marked deformity, including mild pronation, pain and burning sensation in toes and the ball of the foot, weight-bearing line over the great toe, and indication of swelling on use. 

2. As of April 8, 2016, the Veteran is in receipt of the maximum available rating under Diagnostic Code 5276 for bilateral pes planus. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent rating for bilateral pes planus for the period prior to April 8, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2016).

2. The criteria for a rating in excess of 50 percent for bilateral pes planus, as of April 8, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by a letter dated March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran has not identified any additional, unobtained, relevant, available evidence.  The claims file contains the Veteran's service treatment records (STRs), post-service treatment records, and lay statements from the Veteran and the Veteran's representative.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded VA compensation and pension examinations in April 2009, July 2010 and April 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Factual Background

The Veteran filed an increased rating claim in February 2009 for his service-connected bilateral pes plantus with associated plantar fasciitis and degenerative changes.  At that time, he was rated 30 percent disabling for his bilateral pes planus disability.   

A March 2009 VA podiatry clinic reflects that the Veteran was seen with complaints of pain in the ball of his foot, bilaterally.  He reports having "hot and burning" feet primarily at night and in the morning.   He also reports tightness in his feet.  Physical examination revealed tingling sensation at the distal aspect of the toes as well as hot and burning feeling and sharp pain with direct palpation.  He was assessed with burning, hot and tingling sensations on the plantar aspect of the foot, bilaterally.  

An April 2009 podiatry clinic record notes that clinical and EMG studies are suggestive of tarsal tunnel, but neuropathy is also a possibility.  

An April 2009 VA examination report reflects that the Veteran reported having progressive burning and squeezing dysesthesia in the toes that has been progressing over the past four years.  He has pain from the plantar fasciitis, pain in the ball of the foot and his heel that has stayed the same, but with a sensation that his toes are curled up, even though they are not.  The Veteran stated that he sleeps with the bed clothes off his feet because a sheet touching his toes worsens the burning sensation.  He has used orthotics for over 30 years.   He takes medication twice a day, which is for all of his pains, but it helps his feet a little.  Additional left foot symptoms identified were burning in balls of feet, pain in the heels with walking and standing, stiffness in the entire foot in the morning taking about twenty to thirty minutes to "loosen up", fatigability in the entire foot (the Veteran stated the foot pain caused problems in the entire body), lack of endurance in the entire foot, and squeezing and burning dysesthesia in all toes.  Additional right foot symptoms identified were pain (while standing, while walking), heat (while walking), stiffness (at rest), fatigability (while standing and walking), lack of endurance (while standing and walking), with pain in the heel and ball of the foot, heat in the entire foot, stiffness the same as the left foot, fatigability and lack of endurance in the entire foot, and squeezing and burning dysesthesia in all toes.  There are flare-ups one to three times a month lasting more than two but less than seven days.  The precipitating factors include walking more than one-fourth of a mile or standing for more than 15-30 minutes.  During flare-ups, he cannot walk outside the home and he does not exercise on indoor equipment.  The functional limitation on standing and walking noted are that he is able to stand up to one hour and is able to walk a quarter mile.  He has orthotic inserts for "high arches."  

On physical examination, the left and right foot showed no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing.  There was evidence of tenderness.  Specifically, he had slight tenderness with deep palpation just anterior to weight bearing area of the heel (consistent with proxinial plantar fasciitis).  In addition, on the right, there was loss of vibration sense in the first MTP joint and slight decrease to light touch tip of the great toe.  Great toe metatarsal head tenderness with firm palpation (consistent with great toe metatarsalgia).   There was absent vibration sense at first MTP joint bilaterally on sensation exam.  Also, slight decreased sensation to light touch on tip of the great toe.  The Achilles alignment was normal at non-weight and weight bearing; there was forefoot malalignment correctable by non-painful manipulation; there was midfoot malalignment correctable by non-painful manipulation; and there was mild pronation.  An arch was present on non-weight bearing and weight bearing.  He had a slight valgus angulation on the left and a mild valgus on the right.  He had a left heel valgus, 5 degrees that was not correctible by manipulation.  He had a right heel valgus, 8 degrees, that that was not correctible by manipulation.  The location of the Veteran's weight bearing line was over the great toe.  He had slight muscle atrophy at the dorsal lateral left forefoot area.  There was no muscle atrophy of the right foot.   He had degenerative changes of the right foot.  Planta fasciitis claim finding is the heel tenderness of the left foot.  

The examiner reported that the Veteran brought several well-worn orthotic inserts and was wearing new shoes at the exam.  The examiner opined that these orthotic inserts and shoes likely kept him from getting calluses or other signs of abnormal weight bearing.  The examiner stated that the orthotic inserts did not help his foot pain.  The examiner also noted slight tenderness over the first metatarsal head consistent with mild metatarsalgia, slight tenderness in the heel consistent with plantar fasciitis, and a thicker Achilles tendon on the left as compared to the right as a result of a post-service sports injury in 1971.  The diagnoses included moderate bilateral pes planus and bilateral plantar fasciitis (treated).  It was noted that the Veteran had been unemployed for two to five years.  It was also noted that the Veteran had neuropathy of the toes, etiology under current investigation, but unrelated to service connected foot condition.  

In June 2010, the Veteran provided a statement disagreeing with the continued rating of 30 percent disabling and stated that his disability is consistent with a 50 percent rating.  The Veteran also asserted that his foot pain had increased and his condition had deteriorated. 

A July 2010 VA examination report reflects that the Veteran reported burning and tingling sensations in both feet.  At this time, the Veteran stated that his feet were worse and was being treated at the VA podiatry clinic where he received a kenalog and betamethasone injection administered to both feet that provided only temporary relief.  The Veteran also reported wearing orthotic inserts at all times and walking barefoot was very painful.  The Veteran stated he was recently diagnosed with bilateral Morton's neuroma and a vitamin B12 deficiency, and he had started replacement therapy.  He stated the B12 therapy did not do anything to help his feet.  He reported taking pain medication, twelve tablets a week, which was for his low back pain, but it helps with his feet pain.  

Left foot symptoms identified were pain (while standing, walking, at rest), swelling (while standing, walking), heat (while standing, walking), redness (while standing, walking), stiffness (while standing, walking, at rest), fatigability (while standing, walking), lack of endurance (while standing, walking) with pain at the ball of the foot, sole, heel, and in all toes except the great toe.  Additional left foot symptoms included swelling of the entire foot, heat of the entire sole, redness of the dorsal aspect, stiffness in the arches and toes, fatigability of the entire foot, lack of endurance of the entire foot with shooting pain in the ball of the foot and tingling and burning in the arch and metatarsal heads.  Right foot symptoms identified were pain (while standing, walking, at rest), swelling (while standing, walking), heat (while standing, walking), redness (while standing, walking, at rest), stiffness (while standing, walking, at rest), fatigability (while standing, walking), and lack of endurance (while standing, walking) with pain in the ball of the foot, sole, heel and all toes except the great toe.  Additional right foot symptoms included swelling of the entire foot, heat in the entire sole, redness of the dorsal aspect, stiffness in the arch and toes, fatigability of the entire foot, lack of endurance of the entire foot with shooting pain in the ball of the foot, and tingling and burning in the arch and metatarsal.  The examiner noted flare-ups one to three times a month lasting for more than two but less than seven days.  The precipitating factors included walking more than one-fourth of a mile or standing for more than 15 minutes.  During flare-ups, pain was alleviated by switching orthotics, rest, elevation, and cold soaks with Epson salt and ice.  The examiner also stated functional limitation to being able to stand for 15-30 minutes and able to walk one-fourth of a mile.  

On physical examination, the left and right foot showed no evidence of painful motion, instability, or weakness.  The examiner noted that there was evidence of swelling, tenderness and abnormal weight bearing.  Specifically, he had tenderness with deep palpation just anterior to weight bearing area of the heel and over all of the metatarsal heads.  The examiner also reported that the left and right foot Achilles alignment was normal at non-weight and weight bearing; there was forefoot malalignment correctable by non-painful manipulation; there was midfoot malalignment correctable by non-painful manipulation; and there was mild pronation.  There was slight muscle atrophy of the dorsal lateral left forefoot area.  There was evidence of abnormal weight bearing of the right foot with unusual shoe wear pattern but no evidence of muscle atrophy in the right foot.  The examiner also noted left foot moderate hammer toes in two, three and four, the thickened left Achilles tendon compared to the right, and palpable Mulder's click with forefoot loaded not pain inducing  The examiner noted right foot minor hammertoes in two, three and four and palpable Mulder's click with forefoot loaded that did not induce pain.  Additionally, there was left heel valgus at 5 degrees not correctible by manipulation and right heel valgus at 7 degrees not correctable by manipulation.  At this time, the location of the Veteran's weight bearing line was over the great toe.  Finally, the 2010 examiner stated that the Veteran exhibited a slightly waddling slow gait with most of his weight on his heels. 

The July 2010 examiner noted that the Veteran's disability impacted occupational activities due to decreased mobility, problems with lifting and carrying and pain.  Additionally, the functional effects of the Veteran's disability moderately effected chores, shopping, exercise, traveling, and driving and severely impacted sports.  There was no impact on feeding, bathing, dressing, or grooming.  The examiner noted that the Veteran was currently employed as a part-time construction contractor for more than 20 years.  The Veteran stated that he forced himself to work when there is work and his business had slowed down due to the economy. 

In a December 2010 statement, the Veteran indicated that his foot condition continued to deteriorate.  The Veteran also asserted that he met the criteria for 50 percent disabling because his condition was not improved by orthopedic appliances.  In December 2011, the Veteran stated again that his foot condition continued to deteriorate. 

Podiatry treatment records from 2013 evidence the Veteran's use of orthopedic inserts and mild pain upon palpation across all plantar metatarsal heads. 

An April 2016 VA examination report reflects that the Veteran reported burning sensation in the balls of his feet to his heals, he changes his shoes and insoles to help the pain and that his orthopedic shoes, insoles, and special orthotics do not help.  He stated that he wears a sneaker off the shelf which helps somewhat.  The Veteran also reported that he has to sit down after one hour of standing or walking and walking barefoot makes his pain worse.  The Veteran stated that he had a Morton's neuroma between the third and fourth toe MTP joints injected about a year and a half ago.  This condition is not currently an issue and is not palpable at the examination.  The Veteran was being treated for an unrelated neuropathy of both lower extremities for more than a year and for prostate cancer with hormones which the Veteran felt may be making his foot pain worse.  The Veteran's pain was a seven or eight out of ten in both feet lasting all day, which was more severe in the mornings. The Veteran also reported that his toes felt crimped in his shoes, there was a burning sensation at the bottom of his feet, and his feet were tired and fatigued.  Additionally, the Veteran noted flare-ups occurring after standing for an hour, which restricts him from walking over an hour, running for exercise, or walking more than a couple blocks.  The examiner noted that the Veteran is unable to work as a contractor due to his inability to stand or walk for prolonged time periods. 

On physical examination, the Veteran had pain on the use of both feet, accentuated on use and had pain on manipulation.  There was no indication of swelling on use or characteristic callouses or extreme tenderness of plantar surfaces on either foot.  The Veteran has decreased longitudinal arch height of both feet on weight bearing.  There was no objective evidence of marked deformity (pronation, abduction, etc.) or marked pronation of one or both feet.  The Veteran was reported to have inward bowing of the Achilles tendon of both feet; however, the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  He had moderate tenderness in the plantar surfaces of both feet from the heels to the MTP joints.  There was no palpable Morton's neuroma.  The Veteran occasionally used an assistive devise (walker) as a mode of locomotion to help take the weight off of his feet. 

The examiner opined that the severity of the disability was moderately severe on both feet, chronically compromising weight bearing.  There was pain in both left and right foot that contributes to functional loss.  The functional loss and limitation of motion on both sides is manifested by pain on movement, pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  The Veteran has bilateral nodules on inferior Achilles tendons that were quite tender.  The Veteran's gait was very antalgic with wide-based, short steps.  The examiner opined that there is no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  Finally, the examiner concluded that there is moderate pes planus without severe deformity, marked deformity which is moderate but not marked or severe, moderate bowing of the Achilles tendons which is not severe, and pain not relieved with the use of applications. 

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4  (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

As in this case, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision pertaining to the scar disability is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's bilateral pes planus with associated plantar fasciitis and degenerative changes is rated 30 percent disabling prior to April 8, 2016, and 50 percent as of April 8, 2016.

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276. Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1  (2011). The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Board finds that the evidence is against a finding that a higher 50 percent disability rating is warranted prior to April 8, 2016.  The Board recognizes the Veteran's reports that the use of orthopedic shoes and/or orthotic inserts did not rectify the pain in his feet.  Although pain is an important factor of disability, the Board finds that the Veteran's pain is contemplated by the current rating.  Spurgeon v. Brown, 10 Vet. App. 194  (1997).   Further, the evidence during this period does not reflect that the Veteran has marked pronation, extreme tenderness, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances as would be required to warrant a higher rating of 50 percent under Diagnostic Code 5276.  The Board has fully considered the Veteran's use of orthotics as it relates to the symptomatology and functional impairment associated with his bilateral foot disabilities in the determination that a higher disability rating is not warranted.  Contrary to the Veteran's contention in his December 2010 substantive appeal (via a VA form 9), the Board notes that the rating criteria under Diagnostic Code 5276 is conjunctive as it uses the word "and," which means that all the criteria must be met to award a higher rating.  See Melson v. Derwinski, 1 Vet.App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Thus, the Board finds that a rating in excess of 30 percent for the Veteran's bilateral pes planus disability is not warranted during the period prior to April 8, 2016.

The Board has considered the applicability of other Diagnostic Codes. For example, Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific Diagnostic Code.  When a foot disability is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Veteran's bilateral pes planus is clearly listed as a flatfoot disability under Diagnostic Code 5276.

With regard to a rating in excess of 50 percent as of April 8, 2016, the Board notes that the Veteran is in receipt of the maximum allowable for bilateral pes planus under Diagnostic Code 5276.  Therefore, entitlement to a higher schedular disability rating is warranted only for loss of use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  However, there is no evidence that the Veteran's bilateral pes planus disability is of such severity that it has resulted in loss of use of the feet. Therefore, entitlement to a disability rating in excess of 50 percent on or after April 8, 2016 for the Veteran's bilateral pes planus disability is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) have also been considered.  However, an increased rating is not warranted during either period on appeal on the basis of functional loss due to pain or weakness in this case, as those symptoms are already contemplated by the criteria of Code 5276.  The Veteran's objective symptoms are supported by pathology consistent with the assigned ratings.  In any event, the Veteran's disability ratings in this case are not based on range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Further, the Veteran is competent to report observable symptoms, such as pain and weakness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the bilateral foot disability on appeal. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for bilateral pes planus for the period prior to April 8, 2016 and in excess of 50 percent thereafter.  In denying such higher ratings, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
 

ORDER

Entitlement to a disability rating for bilateral pes planus with associated plantar fasciitis and degenerative changes in excess of 30 percent prior to April 8, 2016 is denied. 

Entitlement to a disability rating for bilateral pes planus with associated plantar fasciitis and degenerative changes in excess of 50 percent, as of April 8, 2016, is denied.  


REMAND

The Veteran asserts that he is unable to work because he cannot stand or walk for long periods of time as a result of his service-connected pes planus with associated plantar fasciitis and degenerative changes.  See April 2016 VA examination (describing the functional impact of the Veteran's service-connected disability and noting the Veteran's current unemployment).  

Under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular criteria before an award of a TDIU may be granted.  At the present time, the Veteran does not meet the criteria for a grant of a TDIU.  Although the Veteran does not meet the schedular requirements for a TDIU, a total rating may nonetheless be assigned upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during the appeal period.  38 C.F.R. § 4.16(b).  In such cases, a claim may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  As the evidence of record reflects evidence of unemployability, the Board finds that a remand is warranted to address the issue of entitlement to a TDIU.



Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate VCAA notice of the evidence and information needed to establish entitlement to a TDIU.  

2.  Refer the issue of entitlement to a TDIU to the Director of Compensation and Pension Services pursuant to the provisions of 38 C.F.R. § 4.16(b) for determination of whether a TDIU is warranted on an extraschedular basis.  

3.  Then, readjudicate the claim for a TDIU.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


